 


110 HRES 66 EH: Providing for consideration of the bill (H.R. 6) to reduce our Nation’s dependency on foreign oil by investing in clean, renewable, and alternative energy resources, promoting new emerging energy technologies, developing greater efficiency, and creating a Strategic Energy Efficiency and Renewables Reserve to invest in alternative energy, and for other purposes.
U.S. House of Representatives
2007-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 66 
In the House of Representatives, U. S., 
 
January 18, 2007 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 6) to reduce our Nation’s dependency on foreign oil by investing in clean, renewable, and alternative energy resources, promoting new emerging energy technologies, developing greater efficiency, and creating a Strategic Energy Efficiency and Renewables Reserve to invest in alternative energy, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 6) to reduce our Nation’s dependency on foreign oil by investing in clean, renewable, and alternative energy resources, promoting new emerging energy technologies, developing greater efficiency, and creating a Strategic Energy Efficiency and Renewables Reserve to invest in alternative energy, and for other purposes. All points of order against the bill and against its consideration are waived except those arising under clause 9 or 10 of rule XXI. The bill shall be considered as read. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) three hours of debate, with 60 minutes equally divided and controlled by the chairman and ranking minority member of the Committee on Ways and Means, 60 minutes equally divided and controlled by the chairman and ranking minority member of the Committee on Natural Resources, 30 minutes equally divided and controlled by the chairman and ranking minority member of the Committee on Agriculture, and 30 minutes equally divided and controlled by the chairman and ranking minority member of the Committee on Science and Technology; and (2) one motion to recommit. 
2.During consideration of H.R. 6 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the bill to a time designated by the Speaker. 
 
Karen L. Haas,Clerk. 
